DETAILED ACTION
This action is in response to communications filed 11/22/2021:
Claims 1-9 are pending
Partial double patenting rejection is withdrawn
Claim objections are withdrawn
35 USC 112b rejections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Robinson and Kraemer fails to explicitly teach the newly amended portion of “and at least one downmixing constraint on the at least one object channel that is based on the at least one playback speaker array configuration” as cited in claim 1 (Remarks, pgs. 2-3). 
The Examiner respectfully disagrees. First, the teachings of Robinson is directed towards an adaptive audio system wherein the audio system provides optimal reproduction of artistic intent when mixing and rendering (¶13). The system further provides the additional benefit of “downward and upward adaption to rendering configuration, i.e., delay rendering and enabling optimal use of available speakers; improved sound envelopment, including optimized downmixing to avoid inter-channel correlation; increased spatial resolution through steer-thru arrays (e.g., an audio object dynamically assigned to one or more speakers within a surround array); and support for alternate rendering methods.” (¶41). The system also includes an authoring tool that allows the creation of speaker a matrix to control the mapping between each input and output channel; and default matrix settings can be assigned based on content type, e.g., dialog shall downmix onto screen; effects shall downmix off the screen. Each speaker channel can also be associated with a metadata flag to disable bass management during rendering.” (¶60). Furthermore, the system comprises of spatial masking processing since knowledge of the spatial intent of a mix through the adaptive audio metadata means that the mix can be adapted to any speaker configuration. (¶97). Paragraph 97 provides further evidence of satisfying the newly amended limitation by giving an explicit example of potential problems during downmix that may occur and the solution to said problem (“Using adaptive audio metadata, spatial masking may be anticipated by the renderer, and the spatial and or loudness downmix parameters of each object may be adjusted so all audio elements of the mix remain just as perceptible as in the original mix. Because the renderer understands the spatial relationship between the mix and the playback system, it has the ability to “snap” objects to the closest speakers instead of creating a phantom image between two or more speakers”). ¶122 and Table 10 of Robinson provides further evidence of downmix matrices for specific channel configurations (see ID “ChanDownmixVect”). 

Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10388291 in view of Mehta et al (US9881622). For example:
Regarding claim 1, 10388291 teaches a method for generating audio content for an object based audio program (claim 1, a method for generating an object based audio program, said method including steps of), said method 5comprising: 
generating conditional rendering metadata corresponding to at least one object channel, wherein the conditional rendering metadata is indicative of at least a playback speaker array configuration (claim 1, generating conditional rendering metadata corresponding to at least one object channel, such that the conditional rendering metadata is indicative of at least one rendering constraint, based on playback speaker array configuration); 
determining a set of audio channels for the at least one object channel based on the 10conditional rendering metadata (claim 1, determining a set of audio channels including said at least one object channel); and 
generating the object based audio program such that said object based audio program is indicative of the set of audio channels and the conditional rendering metadata (claim 1, generating the object based audio program such that said object based audio program is indicative of the set of audio channels and the conditional rendering metadata); 
wherein the playback speaker array configuration includes information regarding an elevation and a location of at least a speaker in the playback speaker array configuration (claim 1, where the playback speaker array includes at least one floor speaker, each said floor speaker has an assumed location in a plane of an assumed playback environment, the plane includes expected positions of listener's ears in the playback environment, and each said above-floor speaker has an assumed location in the playback environment above said plane).
10388291 fails to explicitly teach and at least one downmixing constraint on the at least one object channel that is based on the at least one playback speaker array configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio system (as taught by 10388291) with the downmixing constraint (as taught by Mehta). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of applying additional constraints during playback to avoid undesirable downmixed sound upon playback (Mehta, col 6 lines 16-31).
The remaining independent and dependent claims can similarly be rejected using one or more claims of the patent (whether alone or in combination with Mehta).

Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10748547 in view of Mehta et al (US9881622). The claims of this application can be rejected using one or more claims of the patent in view of Mehta (whether alone or in combination). See above as an example rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al (US20140133683, hereinafter "Robinson") .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Robinson teaches a method for generating audio content for an object based audio program (¶11, method for an adaptive audio system that generates and renders an object based audio program), said method comprising:
generating conditional rendering metadata corresponding to at least one object channel (Fig. 6 and ¶127-128, conditional metadata for controlled renderings; the adaptive audio system renders both 
determining a set of audio channels for the at least one object channel based on the conditional rendering metadata (¶61, audio object channels contain audio objects along with associated metadata wherein the metadata and audio objects are rendered according to the playback environment [abstract]); and
generating the object based audio program such that said object based audio program is indicative of the set of audio channels and the conditional rendering metadata (¶36, audio program includes the audio object channels and the associated metadata);
wherein the play back speaker array configuration includes information regarding an elevation and a location of at least a speaker in the playback speaker array configuration (¶127, Fig. 10, conditional metadata can contain profiles to control how the content is rendered to each channel wherein each channel corresponds to a speaker and Fig. 10 shows an example layout of recommended speaker locations).
Regarding claim 2, Robinson teaches wherein the object based audio program comprises of an encoded bitstream comprising of frames (¶83, the encoded bitstream comprises of frames). 
Regarding claims 4-5, they are rejected similarly as claims 1-2, respectively. The method of rendering can be found in Robinson (¶27, system and method for rendering of audio signals).
Regarding claims 7-8, they are rejected similarly as claims 1-2, respectively. The system of rendering can be found in Robinson (¶27, system and method for rendering of audio signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US20140133683, hereinafter "Robinson") in view of Kraemer (US20080015867).
Regarding claim 3, Robinson teaches wherein the set of audio channels includes at least one speaker 20channel (¶60, speaker channels), and audio content of at least one speaker channel of the set of audio channels is indicative of sound captured at a spectator event (¶60, speaker channel can comprise of content such as dialog), 
Robinson fails to explicitly teach and audio content indicated by at least one object channel of the set of audio channels is indicative of commentary on the spectator event.
Kraemer teaches and audio content indicated by at least one object channel of the set of audio channels is indicative of commentary on the spectator event (¶11, 21, wherein the dialog can be from a sporting event [i.e. play-by-play or color commentary]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dialog audio (as taught by Robinson) for the dialog commentary 
Regarding claim 6, it is rejected similarly as claim 3. The method of rendering can be found in Robinson (¶27, system and method for rendering of audio signals).
Regarding claim 9, it is rejected similarly as claim 3. The system of rendering can be found in Robinson (¶27, system and method for rendering of audio signals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651